Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

This office action is a response to the remarks and amendments file on 4/5/20223 in which claims 74 – 77 are pending and ready for examination.

Reason for Allowance
This application is related to X2 gateway (i.e. gateways that connects 'small' cells or Low Power Nodes (LPNs) and regular base stations using an X2 protocol. There are two different kind of X2-GW architectures being considered by 3GPP: i) a full-proxy, and ii) a routing-proxy based X2-GW architecture Essentially, the Applicant claims a hybrid where the type is driven by the a X2 application protocol (AP) message transfer message received - in the full proxy case, a mapping of the identification information of the source base station and at least one Transport Network Layer (TNL) address of the source base station is stored.  The source base station IP Address can be obtained through a Transport Network Layer (TNL) address discovery procedure; In the routing-proxy based X2-GW architecture the X2AP message transfer message is routed to the target base station.

None of the references searched taught of this hybrid X2-GW architecture. Examiner finds the claims to be allowable and the application to be in condition for allowance. 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	/KEVIN C. HARPER/             Primary Examiner, Art Unit 2462